DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see Remarks, filed September 6, 2022, with respect to Remarks have been fully considered and are persuasive.  The Final Office Action of July 12, 2022 has been withdrawn. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,771,748. Although the claims at issue are not identical, they are not patentably distinct from each other because both invention solve the same problem in substantially a similar way.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miranda et al (US 2009/0202102, hereafter Miranda) in view of Hensel et al (US 2015/0178561, hereafter Hensel)
As per claim 1, Miranda discloses a method comprising:
receiving a plurality of images associated with an image request from a client device at an event, the image request indicating a location of the client device at the event (¶ 70), the plurality of images comprising a first image captured by a first camera device on an aircraft and a second image captured by a second camera device on the aircraft (¶ 74)
generating, based on the first image and the second image, a panoramic image having a combined field of view from an aerial vantage point associated with the first camera device and the second camera device, the combined field of view (FOV) comprising at least a portion of a first FOV associated with the first camera device and at least a portion of a second FOV associated with the second camera device (¶ 74);
identifying the location of the client device at the event within the panoramic image; and
providing the tagged portion of the panoramic image to the client device (¶ 82).
However, Miranda does not explicitly teach identifying the location of the client device at the event within the panoramic image; and tagging one or more points of the panoramic image to create a tagged portion of the panoramic image that corresponds to the location of the client device at the event.
In the same field of endeavor, Hensel teaches identifying the location of the client device at the event within the panoramic image; and tagging one or more points of the panoramic image to create a tagged portion of the panoramic image that corresponds to the location of the client device at the event (¶ 30).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Miranda in view of Hensel.  The advantage is improving difficult and distorted images.
As per claim 2, Miranda discloses the method of claim 1, wherein the image request comprises an instruction to capture the plurality of images when the location of the at least one of the client device or the event is within at least one of the first FOV associated with the first camera device or the second FOV associated with the second camera device (¶ 70).
As per claim 3, Miranda discloses the method of claim 2, further comprising:
determining a tracked location of the aircraft (¶ 76);
determining, based on the tracked location of the aircraft, that the location of the at least one of the client device or the event is within at least one of the first FOV associated with the first camera device or the second FOV associated with the second camera device; and 11107574-MET_000027USC1 based on the determining that the location of the at least one of the client device or the event is within at least one of the first FOV or the second FOV, instructing the first camera device and the second camera device to capture the plurality of images (¶ 82 - 85).
As per claim 4, Miranda discloses the method of claim 1, wherein the location of the at least one of the client device or the event comprises an estimated location of a user associated with the client device, the method further comprising determining the estimated location based on at least one of location data from the client device, one or more images from the client device, or a social media account associated with the user (¶ 70 - 76).
As per claim 5, Miranda discloses the method of claim 1, further comprising: detecting one or more objects captured by at least one of the first image or the second image; determining a reference location associated with the one or more objects; and identifying the one or more points within the panoramic image at least partly based on the reference location associated with the one or more objects (¶ 80 - 93).
As per claim 6, Miranda discloses the method of claim 5, further comprising: recognizing the one or more objects captured by at least one of the first image or the second image; and identifying the one or more points within the panoramic image based on the reference location associated with the one or more objects and the location of the at least one of the client device or the event (¶ 80 - 93).
As per claim 7, Miranda discloses the method of claim 1, further comprising: providing, to the client device, tracking data associated with the aircraft, the tracking data comprising one or more tracked locations of the aircraft; receiving the image request; and instructing the first camera device and the second camera device to capture the plurality of images (¶ 93).
As per claim 8, Miranda discloses the method of claim 1, further comprising: providing, to the client device, image data capturing a view from the aerial vantage point associated with the first camera device and the second camera device; receiving a request to adjust a current view of at least one of the first camera device or the second camera device; and instructing the at least one of the first camera device or the second camera device to adjust the current view according to the request (¶ 80 - 93).
As per claim 9, Miranda discloses the method of claim 1, wherein the request to adjust the current view of the at least one of the first camera device or the second camera device comprises a panning instruction or a zooming instruction, and wherein instructing the at least one of the first camera device or the second camera device to adjust the current view comprises instructing the at least one of the first camera device or the second camera device to capture a panned image or a zoomed image (¶ 80 - 93).
Regarding claim 10, arguments analogous to those presented for claim 1 are applicable for claim 10.
Regarding claim 11, arguments analogous to those presented for claim 2 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 3 are applicable for claim 12.
Regarding claim 14, arguments analogous to those presented for claim 5 are applicable for claim 14.
Regarding claim 15, arguments analogous to those presented for claim 6 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 3 are applicable for claim 16.
Regarding claim 17, arguments analogous to those presented for claim 8 are applicable for claim 17.
Regarding claim 18, arguments analogous to those presented for claim 9 are applicable for claim 18.
Regarding claim 19, arguments analogous to those presented for claim 1 are applicable for claim 19.
Regarding claim 20, arguments analogous to those presented for claim 1 are applicable for claim 20.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487